Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18 and 20 are canceled.
Claims 1-17, 19, and 21 are amended.
Claims 1-17, 19, and 21 are being examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closure” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means of support, to hold a bag” in claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 11-12, 15-17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent claim 2 recites the broad recitation “a maximum of 15mm”, and the claim also recites “preferably not more than 10mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the fluid is a gas”, and the claim also recites “in particular air” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the limitation “at least one orientational component” renders the claim indefinite because it is unclear what an orientational component is. For examination purposes, examiner interprets the orientational component to be equivalent to the end of the fluid nozzle. 
Claim 5 recites the limitation "the longitudinal axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim. No longitudinal axis of the bag is previously mentioned in the claims.
Regarding claim 7, the limitation “downstream from the jet of fluid” renders the claim indefinite because it is unclear where the location of downstream from the jet of fluid is. Applicant does not disclose where the jet of fluid terminates, therefore, it is unclear what is downstream from the jet of fluid. For examination purposes, examiner interprets the electrode to be adjacent the fluid nozzle. 
Claim 11 recites the limitation "the upper edge of the bag" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No upper edge of the bag is previously recited. For examination purposes, examiner interprets the upper edge of the bag to be equivalent to the upper end of the bag.
Regarding claim 12, the limitation “at least one suction device” renders the claim indefinite because it is unclear if it is referring to the at least one suction device previously recited in claim 10 or an entirely different element. For examination purposes examiner interprets the claim to be referring to the at least one suction device previously recited in claim 10.
Regarding claim 12, it is unclear what the limitation “the latter” is referring to.
Claim 15 recites the limitation "at least one additional retaining device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No retaining device is previously recited in the claims. 
Regarding claim 16, the limitation “the retaining device” renders the claim indefinite because it is unclear if it is referring to the additional retaining device 
Regarding claim 17, the limitation “said at least retaining device” renders the claim indefinite because it is unclear if it is referring to the additional retaining device previously recited in claim 15 or an entirely different element. For examination purposes examiner interprets the claim to be referring to the additional retaining device previously recited in claim 15.
Claim 19 recites the limitation "the method for filling bags" in line 1.  There is insufficient antecedent basis for this limitation in the claim. No method for filling bags is previously recited in the claims.
Claim 21 recites the limitation "the upper openings" in line 6.  There is insufficient antecedent basis for this limitation in the claim. No upper opening s are previously recited in the claim.
Regarding claim 21, the limitations “the aforementioned devices” and “the individual devices” renders the claim indefinite because it is unclear if the claim is referring to the retaining devices previously mentioned in the claim or an entirely different element. For examination purposes, examiner interprets the claim to be referring to the retaining devices previously mentioned in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “the filling unit in accordance with the above claim”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, examiner interprets 
Claim 7 to depend from claim 6
Claim 11 to depend from claim 10
Claim 16 to depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10-12, 14-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto).
Regarding claim 1, Hiramoto discloses a filling device (“bag filling and packaging machine” – Col. 1, lns 9-10)
for filling bags (1 – Fig. 1) with a respective unsealed upper end (1a) and at least two layers (Fig. 3b) lying on top of one another, with a filling station for filling the bags (“a filling step” – Col. 2, ln 15 and Col. 3, lns 31-33), 
wherein the filling device comprises at least one layer-moving device (10) for moving said at least one layer of the bag in relation to said at least one second layer, with which it is possible to have an impact upon the layers of the bag (Col. 3, lns 46-49), wherein the layer-moving device is arranged in front of the filling station (Col. 2, lns 14-17).

Regarding claim 2, Hiramoto discloses the filling unit as recited above, wherein at least one means of support (58, 60 – Fig. 1), to hold a bag in the layer-moving device, is provided for, which remains stationary within the filling device prior to and/or during the time that the layer-moving device is having an impact (Col. 5, lns 20-54, Figs. 2a-3e)

Regarding claim 3, Hiramoto discloses the filling unit as recited above, wherein the layer-moving device comprises at least one fluid nozzle (22), with which a jet of a fluid can be directed at the top of the bag (Col. 5, lns 55-58, Figs. 2c, 3c, and 4c).
Regarding claim 4, Hiramoto discloses the filling unit as recited above, wherein the fluid is a gas, in particular air, which is preferably subject to excess pressure (Col. 5, lns 55-58, Figs. 2c, 3c, and 4c).

Regarding claim 5, Hiramoto discloses the filling unit as recited above, wherein the fluid nozzle is designed in such a way that the jet of fluid comprises at least one orientational component (24) towards the longitudinal axis of the bag (Fig. 1).

Regarding claim 8, Hiramoto discloses the filling unit as recited above,  wherein at least one valve (24) is provided for, with which the jet of fluid can be conducted through a source of excess pressure (“compressed air source” – Col. 3, lns 60-61).

Regarding claim 10, Hiramoto discloses the filling unit as recited above, wherein the layer-moving device comprises at least one suction device (12), which engages with the outside of a layer of the bag (Figs. 3a-3c).

Regarding claim 11, Hiramoto discloses the filling unit as recited above, wherein the suction device touches the upper edge (1a) of the bag or overlaps the upper edge of the bag (Fig. 3a).

Regarding claim 12, Hiramoto discloses the filling unit as recited above, wherein at least one suction device (12a, 12b) is provided for on each side of the bag, the latter preferably being offset from one another on the plane of the bag (Figs. 3a-3c).
Regarding claim 14, Hiramoto discloses the filling unit as recited above, wherein the suction device is placed on at least one supporting element (See Fig. 1 below), in regard to which the supporting element remains fixed within the filling unit while the layer-moving device is in operation (Col. 3, lns 38-50 and Col. 5, lns 14-42).

    PNG
    media_image1.png
    718
    393
    media_image1.png
    Greyscale

Hiramoto, Fig. 1
Regarding claim 15, Hiramoto discloses the filling unit as recited above, wherein at least one additional retaining device (2a) is provided for, with which the bag can be held in the layer-moving device.

Regarding claim 16, Hiramoto discloses the filling unit as recited above, wherein the retaining device grips the bag underneath a suction device (Fig. 1).

Regarding claim 17, Hiramoto discloses the filling unit as recited above, wherein at least said at least one retaining device is designed in the shape of a bar and preferably includes a gap, in particular in the area of a suction device and/or at least one recess (Figs. 2a-2e).

Regarding claim 19, Hiramoto discloses the method for filling bags (1 – Fig. 1) with one respective unsealed upper end (1a) and at least two superimposed layers (Fig. 3b), wherein the filling is done at a filling station (“a filling step” – Col. 2, ln 15 and Col. 3, lns 31-33), wherein 
an impact is exerted upon at least one layer of the bag, using at least one layer-moving device (10), in order to move said layer in relation to said at least one second layer (Col. 3, lns 46-49), wherein the layer-moving device is placed in front of the filling station (Col. 2, lns 14-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Metz (US Patent No. 4,007,576).
Regarding claim 6, Hiramoto discloses the filling unit as recited above.
Hiramoto does not expressly disclose that at least one electrode is provided for, with which the jet of fluid can be energized with an electric current.
Metz teaches that at least one electrode (42 – Fig. 2) is provided for, with which the jet of fluid can be energized with an electric current (Col. 4, lns 15-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit disclosed by Hiramoto so that at least one electrode is provided for, with which the jet of fluid can be energized with an electric current as taught by Metz in order to remove static charges from the bag. 

Regarding claim 7, Hiramoto in view of Metz teaches the filling unit as recited above, wherein the electrode is subordinated to the outlet of the fluid nozzle, downstream from the jet of fluid (Metz, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit disclosed by Hiramoto so that the electrode is subordinated to the outlet of the fluid nozzle, .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Hans-Ludwig Voss (EP 1201539 A, herein, Voss).
Regarding claim 9, Hiramoto discloses the filling unit as recited above.
Hiramoto does not expressly disclose a transport device is provided for, for transporting the bag from the layer-moving device to the filling station, in regard to which the interior of the bag is free of tools while the bag is being transported.
Voss teaches a transport device (24, 26, 31 – Fig. 3) is provided for, for transporting the bag from the layer-moving device to the filling station (Para [0020], lns 198-202), in regard to which the interior of the bag is free of tools while the bag is being transported (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the filling unit as disclosed by Hiramoto with a transport device for transporting the bag from the layer-moving device to the filling station as taught by Voss in order to further increase the speed at which each bag is filled. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto) in view of Lomerson, JR. et al. (US Pub. No. 2013/0082474, herein, Lomerson).
Regarding claim 13, Hiramoto discloses the filling unit as recited above.
Hiramoto does not expressly disclose that the suction device is a bellows suction cup.
Hiramoto does disclose that the suction device is a pair of suction cups (12a, 12b – Fig.1).
Lomerson teaches that a suction device is a bellows suction cup (12 – Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the suction cups of the suction device disclosed by Hiramoto so that they are bellows suction cups as taught by Lomerson in order to allow the suction device to more compact.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Ludwig Voss (EP 1201539 A, herein, Voss) in view of Hiramoto et al. (US Patent No. 6,446,684, herein, Hiramoto).
Regarding claim 21, Voss discloses a form fill seal device (Fig. 1) comprising 
- a bag-forming device, with which successive tubular sections made of a tube material (4 – Fig. 3), the lower ends of which can each be equipped with a base (“the bottom weld seams” – Para [0018], lns 180-181), can be separated, to form bags (21) that are open at the top (“opening edges” – Para [0020], ln 194); 
- a filling unit (at 42 in Fig. 4) for successively filing a product into the bags; 
- a closure (“transverse weld seam”), with which the upper openings of the bag can be closed (Para [0020], lns 216-217); 
50 – Fig. 3), with which the bags can be held within at least one of the aforementioned devices; 
- conveyors (51, 55), with which the bags can be individually placed between the individual devices specified above (Fig. 4).
Voss does not expressly disclose that the filling unit is designed in accordance with Claim 1.
Hiramoto teaches the filling unit designed in accordance with Claim 1 as recited above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the form fill seal device disclosed by Voss with the filling unit as taught by Hiramoto in order to further maintain the bag in the state of being open and to increase the operating speed of the form fill seal device (Hiramoto, Col. 2, lns 14-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 27, 2022
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731